DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 29 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lerenc (Pub. No.: US 2013/0158869 A1).
Regarding claim 21, Lerenc discloses a method comprising:
 	receiving, from a rider client device (Client processing device 502, FIG. 5), a shared ride request comprising a request to combine a transportation request associated with the rider client device with an additional transportation request associated with an additional rider client device (picking up different combinations of passengers up to the capacity of the carpool driver’s vehicle ¶ 7);
 	determining a wait time for matching the shared ride request (Designate those within pickup time window 613, FIG. 6) based on historical ride request data (560, FIG. 5);
 	determining an expiration of the wait time before the shared ride request is matched (More than maximum travel time of the carpool driver, ¶ 24); and
 	based on determining the expiration of the wait time, providing, to the rider client device, a notification indicating an unavailability of a shared ride (passenger may be designated as ineligible for carpooling with that driver ¶ 24).

Regarding claim 29, Lerenc discloses a non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor, cause a computing device to:
 	receive, from a rider client device (Client processing device 502, FIG. 5), a shared ride request comprising a request to combine a transportation request associated with the rider client device with an additional transportation request associated with an additional rider client device (picking up different combinations of passengers up to the capacity of the carpool driver’s vehicle ¶ 7);
 	determine a wait time (Designate those within pickup time window 613, FIG. 6) for matching the shared ride request based on historical ride request data (560, FIG. 5);
 	determine an expiration of the wait time before the shared ride request is matched (More than maximum travel time of the carpool driver, ¶ 24); and
 	based on determining the expiration of the wait time, provide, to the rider client device, a notification indicating an unavailability of a shared ride (passenger may be designated as ineligible for carpooling with that driver ¶ 24).

Regarding claim 35, Lerenc discloses a dynamic transportation matching system comprising:
 	a processor (502, FIG. 5); and
 	a non-transitory computer readable storage medium comprising computer instructions that, when executed by the processor, causes the dynamic transportation matching system to:
 	receive, from a rider client device (Client processing device 502, FIG. 5), a shared ride request comprising a request to combine a transportation request associated with the rider client device with an additional transportation request associated with an additional rider client device (picking up different combinations of passengers up to the capacity of the carpool driver’s vehicle ¶ 7);
 	determine a wait time (Designate those within pickup time window 613, FIG. 6) for matching the shared ride request based on historical ride request data (560, FIG. 5);
 	determine an expiration of the wait time before the shared ride request is matched (More than maximum travel time of the carpool driver, ¶ 24); and
 	based on determining the expiration of the wait time, provide, to the rider client device, a notification indicating an unavailability of a shared ride (passenger may be designated as ineligible for carpooling with that driver ¶ 24).

Allowable Subject Matter
Claims 22 – 28, 30 – 34 and 36 – 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663